UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL C. MARQUART,                            DOCKET NUMBER
                  Appellant,                         SF-0752-14-0714-I-1

                  v.

     DEPARTMENT OF THE INTERIOR,                     DATE: December 8, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Michael C. Marquart, Lewistown, Montana, pro se.

           Kevin D. Mack, Esquire, Sacramento, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained his removal. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the administrative

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     judge’s rulings during either the course of the appeal or the initial decision
     were not consistent with required procedures or involved an abuse of discretion,
     and the resulting error affected the outcome of the case; or new and material
     evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).              After fully
     considering the filings in this appeal, and based on the following points and
     authorities, we conclude that the petitioner has not established any basis under
     section 1201.115 for granting the petition for review. Therefore, we DENY the
     petition for review and AFFIRM the initial decision, which is now the Board’s
     final decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant filed an appeal of the agency’s action removing him from the
     position of State Chief Ranger, 2 GS-13, with the agency’s Bureau of Land
     Management, Office of Law Enforcement and Security, based on charges of
     Conduct Unbecoming a Federal Employee and Refusal to Comply with a Proper
     Order. Initial Appeal File (IAF), Tab 1. Following an investigation conducted by
     the Office of Professional Responsibility into allegations of egregious misconduct
     by the appellant during a meeting at the Hilton Garden Inn, Reno, Nevada, and at
     the Burning Man Event on August 24, 2013, the agency proposed the appellant’s
     removal based on three charges. IAF, Tab 4, Subtab 4h. After the appellant’s
     oral and written responses, the agency sustained two of the charges and removed
     the appellant on July 1, 2014. Id., Subtab 4b.
¶3         On appeal, the appellant challenged the charges and raised claims of
     disability discrimination based on a perceived disability and retaliation for filing
     equal employment opportunity (EEO) complaints.             IAF, Tabs 1, 17.      After


     2
       The record reflects that the appellant served as the principal technical expert and
     authority on Ranger operations within Nevada, as well as the key advisor to the Special
     Agent-in-Charge (SAC) and to the Nevada State Leadership Team on all areas of law
     enforcement-related activities throughout the state of Nevada.
                                                                                           3

     holding a hearing, the administrative judge sustained all of the specifications and
     both charges, finding the sustained misconduct very serious. Initial Decision (ID)
     at 9-16. The administrative judge found that the appellant failed to demonstrate
     by a preponderance of the evidence his claim of unlawful discrimination based on
     disability. ID at 19. The administrative judge found further that the appellant
     failed to establish a genuine nexus between the protected activity and the adverse
     employment action, and thus, failed to demonstrate by preponderant evidence his
     claim of unlawful retaliation based on his EEO complaints. ID at 21.
¶4           The appellant has filed a petition for review challenging all of the
     administrative judge’s factual findings and reasserting his version of what
     occurred during the relevant incidents. 3 Petition for Review (PFR) File, Tab 4.
     Regarding the first specification of Charge 1, Conduct Unbecoming a Federal
     Employee, the appellant asserts that the administrative judge mischaracterized
     both a sworn statement provided by one witness and the testimony of other
     witnesses regarding the Hilton Garden Inn incident. Id. at 5-9. Regarding the
     second specification, the appellant asserts that the administrative judge erred in
     relying on the inconsistent testimony of several witnesses rather than the
     appellant’s testimony about what occurred during the incident in question. Id.
     at 2-8, 10-13.
¶5           We have considered the appellant’s arguments on review concerning the
     administrative judge’s weighing of the evidence for these specifications under
     Charge 1; however, the applicable law and the record evidence support the
     administrative judge’s findings that the agency proved by preponderant evidence
     the charged misconduct of Conduct Unbecoming a Federal Employee. Thus, we
     discern no reason to reweigh the evidence or substitute our assessment of the
     record evidence for that of the administrative judge.              Crosby v. U.S. Postal
     Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason to disturb the

     3
         The agency did not file a response to the appellant’s petition for review.
                                                                                    4

     administrative judge’s findings when she considered the evidence as a whole,
     drew appropriate inferences, and made reasoned conclusions); Broughton v.
     Department of Health & Human Services, 33 M.S.P.R. 357, 359 (1987) (same);
     see Haebe v. Department of Justice, 288 F.3d 1288, 1302 (Fed. Cir. 2002) (the
     Board may overturn an administrative judge’s credibility determinations that are
     implicitly or explicitly based on demeanor only when it has “sufficiently sound”
     reasons for doing so).
¶6        Here, the administrative judge thoroughly addressed the record evidence,
     including the hearing testimony and the appellant’s version of the incidents, and
     found that “based on the totality of the evidence,” the agency proved
     Specifications 1 and 2 by preponderant evidence. ID at 12, 14. In making this
     determination, the administrative judge found the testimony of the agency’s
     witnesses to be more credible than that of the appellant and his witness.     Id.
     Thus, the administrative judge found that the appellant engaged in the conduct as
     alleged and that his statements and behavior constituted Conduct Unbecoming a
     Federal Employee, particularly for a law enforcement officer.     Id.   While the
     appellant disagrees with the administrative judge’s findings, his bare assertions
     are insufficient to warrant disturbing the administrative judge’s thorough and
     well-reasoned conclusions.
¶7        To the extent the appellant asserts that because he never verbally or
     physically threatened anyone with his weapon the agency failed to prove
     Specification 2, he ignores that the agency did not charge him with making a
     threat. PFR File, Tab 4 at 12. Rather, the agency charged the appellant with
     Conduct Unbecoming a Federal Employee.        Consequently, the agency was not
     required to prove that a threat had occurred. See Wiley v. U.S. Postal Service,
     102 M.S.P.R. 535, ¶¶ 8-11 (2006) (finding that, where an agency charged an
     employee with “improper conduct/violation of zero tolerance policy on violence
     in the work place,” based on allegations that he made threatening remarks in the
                                                                                        5

     presence of coworkers, the agency was not required to prove that his remarks
     constituted a threat), aff’d, 218 F. App’x 1001 (Fed. Cir. 2007).
¶8         As to Charge 2, Refusal to Comply with a Proper Order, the appellant
     admits that he did not comply with the direct orders from his supervisors, the
     SAC and the Assistant Special Agent in Charge (ASAC), to leave the 2013
     Burning Man Event, and he reasserts that he “was not obligated to comply with
     the directives/orders because doing so would have jeopardized office and public
     safety and, as such, it was an illegal order.” PFR File, Tab 4 at 13. Yet, as the
     administrative judge correctly found, an employee does not have the unfettered
     right to disregard an order based on his belief that the order is not proper; rather,
     he must first comply with the order and then register his complaint. ID at 15-16;
     Bowen v. Department of the Navy, 112 M.S.P.R. 607, ¶ 15 (2009), aff’d, 402 F.
     App’x 521 (Fed. Cir. 2010).     While there is no dispute that exceptions to the
     requirement that agency orders be followed apply where obedience would place
     the employee in a clearly dangerous situation or cause irreparable harm to the
     agency, see Pedeleose v. Department of Defense, 110 M.S.P.R. 508, ¶ 17, aff’d,
     343 F. App’x 605 (Fed. Cir. 2009), we agree with the administrative judge that
     neither circumstance is present here, ID at 16.
¶9         On review, the appellant asserts for the first time that the agency failed to
     properly complete the applicable Standard Form 50s (SF-50s) to certify the
     designations of the SAC and ASAC and that the directive to leave the Burning
     Man Event was rendered “irrelevant or unlawful.”           PFR File, Tab 4 at 15.
     However, the Board generally will not consider an argument raised for the first
     time in a petition for review absent a showing that it is based on new and material
     evidence not previously available despite the party’s due diligence.        Banks v.
     Department of the Air Force, 4 M.S.P.R. 268, 271 (1980). Moreover, even if the
     SF-50s were not properly completed, as the appellant alleges, this still would not
     relieve him of his burden to first comply with the order and then register his
     complaint. Bowen, 112 M.S.P.R. 607, ¶ 15. Although there is an exception for
                                                                                          6

      clearly unlawful orders, we discern no basis for applying this exception here
      where there is no indication that the directive violated a law or regulation. See
      Pedeleose, 110 M.S.P.R. 508, ¶ 18. Therefore, this argument provides no basis
      upon which to disturb the initial decision.
¶10         Additionally, the appellant challenges the administrative judge’s findings
      that he has not established his affirmative defenses. Specifically, the appellant
      reasserts that the agency perceived him as having a mental or physical
      impairment, and thus, the agency’s actions against him, i.e., his placement on
      involuntary leave, the suspension of his enforcement authority, and his removal,
      were all prohibited actions under the Americans with Disabilities Act. PFR File,
      Tab 4 at 16-20.    However, the administrative judge thoroughly addressed the
      appellant’s arguments and he has provided no basis upon which to disturb them.
¶11         Because a hearing was held and the record was complete, the administrative
      judge proceeded to the ultimate determination of whether the appellant met his
      burden of proving discrimination. ID at 18. After weighing all of the evidence,
      the   administrative   judge found    that    “the    agency articulated   legitimate,
      nondiscriminatory reasons for the appellant’s removal with the two charges
      sustained by the deciding official in his Decision letter and [the agency] has thus
      demonstrated by clear and convincing evidence that it would have taken the same
      action absent the discriminatory motive.”       Id.    The administrative judge also
      found that the appellant failed to provide any evidence that the agency’s action
      was pretextual, or that the real reason for his removal was because of a perceived
      mental disability or impairment. Id. In addition, the administrative judge found
      credible the testimony from agency officials that the basis for the appellant’s
      removal was his conduct and not any disability, and that while there were
      comments about the appellant’s bizarre and erratic behavior, none of the
      individuals commented or perceived that the appellant was mentally disabled. ID
      at 19. Finally, the administrative judge found that the appellant failed to provide
                                                                                         7

      any comparator employees who might have been similarly situated to him to
      support a disparate treatment theory.
¶12        While the appellant reasserts on review that the agency perceived him as
      having a mental or physical impairment and he relies on comments in the
      agency’s report of investigation to support the claim, PFR File, Tab 4 at 17-20,
      the administrative judge thoroughly reviewed all of the evidence and set forth
      reasoned findings as to why the appellant failed to prove his disability
      discrimination claim, ID at 19.    The applicable law and the record evidence
      support these findings and we discern no reason to reweigh the evidence or
      substitute our assessment of the record evidence for that of the administrative
      judge. See Crosby, 74 M.S.P.R. at 105-06.
¶13        As to the appellant’s contention that his removal was retaliation for
      engaging in protected activity and that he demonstrated a genuine nexus between
      the retaliation and his removal, we disagree. Specifically, the appellant reasserts
      that, once he filed his EEO complaints, the agency subjected him to retaliatory
      animus and adverse employment actions.            PFR File, Tab 6 at 27.        The
      administrative judge, however, again fully considered the evidence and made
      findings on this affirmative defense and the appellant’s mere disagreement with
      these findings on review does not warrant disturbing the initial decision.
¶14        The appellant also argues that the administrative judge’s rulings “during the
      course of the appeal of the initial decision were not consistent with required
      procedures or involved an abuse of discretion.” PFR File, Tab 4 at 29-31. In
      particular, the appellant contends that the administrative judge abused her
      discretion when she compelled him to testify, despite his attorney’s objections.
¶15        The record reflects that the appellant was requested and approved as a
      witness for both the agency and the appellant. IAF, Tab 14. The record further
      reflects that, when the appellant’s attorney chose not to have the appellant testify
      at the conclusion of his case and asserted that the agency could not now call the
      appellant to testify because it had not called him during its case in chief, the
                                                                                          8

      administrative judge held a discussion on the record.         IAF, Tab 25, Hearing
      Compact Disc (HCD). During this discussion, the appellant’s attorney confirmed
      that both parties had requested the appellant as a witness. Id.; IAF, Tab 17. The
      administrative judge reminded the appellant’s attorney that, prior to the start of
      the hearing, the agency agreed to defer its questioning of the appellant until after
      he was questioned by his own attorney so that the appellant would have to testify
      only once.   IAF, Tab 25, HCD.       The administrative judge further advised the
      appellant’s attorney that, based on that agreement, the agency’s decision not to
      call the appellant as a witness during its case in chief did not preclude the agency
      from calling him to testify, even though he was not testifying in his own defense.
      Id.   Moreover, and contrary to the appellant’s assertion on review, the record
      reflects that his attorney did not object to the administrative judge’s ruling on this
      matter and in fact conceded that the agency could call the appellant as a witness.
      Id. Accordingly, we find no merit to the appellant’s arguments in this regard.
      See Vaughn v. Department of the Treasury, 119 M.S.P.R. 605, ¶ 12 (2013)
      (determining that an administrative judge has wide discretion to control the
      proceedings before him, including the authority to include or exclude testimony).
¶16         The appellant also asserts that the administrative judge abused her
      discretion by failing to grant the parties the opportunity to submit closing
      arguments. PFR File, Tab 4 at 29. The appellant, however, has not cited to any
      law, rule, or regulation requiring that he be afforded an opportunity to make a
      closing argument or file a closing brief.      In fact, closing arguments and the
      submission of post-hearing briefs are committed to the administrative judge’s
      sound discretion, see Bowen, 112 M.S.P.R. 607, ¶ 18 n.6; Ford v. Department of
      the Navy, 43 M.S.P.R. 495, 500 (1990), and the appellant has shown no abuse of
      discretion in this regard.
¶17         Additionally, the appellant raises numerous arguments asserting that the
      agency did not comply with discovery below, PFR File, Tab 4 at 31-34, including
      that he was not provided complete transcripts of the recorded interview of at least
                                                                                            9

      one witness prior to the close of the record and that the agency did not comply
      with his request to produce documents during discovery.            Id.   However, our
      review of the record reflects that the appellant, who was represented by counsel,
      failed to file a motion to compel in accordance with the Board’s regulations. See
      5 C.F.R. § 1201.73(c) (indicating the requirements for a motion to compel). The
      Board does not get involved in discovery disputes unless or until a motion to
      compel has been filed. The appellant’s failure to file a motion to compel below
      precludes him from raising a discovery dispute for the first time on review. See
      Szejner v. Office of Personnel Management, 99 M.S.P.R. 275, ¶ 5 (2005), aff’d,
      167 F. App’x 217 (Fed. Cir. 2006). In any event, even if the appellant had filed a
      motion to compel, he has not shown how the information he sought to discover
      would have changed the result in this appeal. See id.
¶18         Finally, the appellant challenges the administrative judge’s determination
      that the penalty of removal is reasonable.          The appellant raises numerous
      arguments as to how the penalty is not reasonable and that it does not promote the
      efficiency of the service and he asserts that the agency failed to consider and give
      weight to all of the relevant Douglas factors. 4 PFR File, Tab 4 at 31-33.
¶19         However, it is well settled that not all of the Douglas factors are pertinent
      in every case. See Luna v. Social Security Administration, 85 M.S.P.R. 301, ¶ 16
      (2000). Further, an agency need not demonstrate that it considered all mitigating
      factors in determining the penalty; similarly, the administrative judge need not
      contemplate mitigating factors not identified by the appellant as significant. See
      Yeschick v. Department of Transportation, 801 F.2d 383, 385 (Fed. Cir. 1986). In
      this case, the deciding official considered the appellant’s years of service, the
      egregiousness of the charged misconduct, particularly in light of his position as a


      4
        The Board will review an agency-imposed penalty only to determine if the agency
      considered all the relevant factors and exercised management discretion within tolerable
      limits of reasonableness.      Douglas v. Veterans Administration, 5 M.S.P.R. 280,
      306 (1981).
                                                                                 10

law enforcement officer, and whether there were mitigating circumstances that
would warrant mitigation of the penalty. The deciding official also found the
appellant’s potential for rehabilitation to be poor. Thus, the record shows that the
deciding official properly considered the relevant Douglas factors. Moreover, the
administrative judge also thoroughly addressed the reasonableness of the penalty.
ID at 22-25.        In doing so, the administrative judge considered the relevant
Douglas factors and the egregiousness of the misconduct and found the removal
reasonable, especially in light of the fact that the appellant accepted no
responsibility for his misconduct and he failed to appreciate the gravity of what
he did. The administrative judge also considered that the appellant acknowledged
that he was given orders, that he understood them, and that he was provided
several opportunities to comply but refused to do so. ID at 25. Thus, she found
no circumstances that would warrant mitigating the removal to a lesser penalty.
Id.   Under all of these circumstances, we find no justification to disturb the
initial decision.

                    NOTICE TO THE APPELLANT REGARDING
                       YOUR FURTHER REVIEW RIGHTS
       You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
       You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                             Office of Federal Operations
                      Equal Employment Opportunity Commission
                                   P.O. Box 77960
                              Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                                                                                   11

                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.